147 S.E.2d 548 (1966)
267 N.C. 90
STATE
v.
Hubert Henry HALL.
No. 329.
Supreme Court of North Carolina.
April 13, 1966.
*549 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Bernard A. Harrell, for the State.
Lila Bellar, Charlotte, Attorney, for defendant appellant.
PER CURIAM.
The record does not show the verdict, judgment appeal, entries, or return to the appeal from the Caldwell County Recorder's Court, which is assigned as error by the appellant. However, the record contains a stipulation that the defendant was tried in the Recorder's Court; was found guilty, and appealed from the judgment pronounced to the Superior Court of Caldwell County. The corollary of this situation appeared in State v. Hill, 223 N.C. 753, 28 S.E.2d 99, in which the record showed no appeal entries in the municipal court. The attorney general moved to dismiss the appeal for lack of jurisdiction of the Superior Court which was denied "for that it appears on the agreed case on appeal that the action originated in the municipal court of High Point and on appeal was tried in the Superior Court."
The remaining exceptions are to the effect that the court in the charge used phrases such as "presumption of innocence," "burden of proof," "quantum" and "reasonable doubt," but did not define or explain them to the jury. The record shows no request that these terms be defined and in State v. Browder, 252 N.C. 35, 112 S.E.2d 728, the court held that it did not constitute error to fail to define "reasonable doubt" in the absence of a request. A similar holding as to "presumption of innocence" appears in State v. Perry, 226 N.C. 530, 39 S.E.2d 460 and the same reasoning will apply to the other terms and phrases.
The defendant complains that in referring to the provisions of G.S. § 20-138 the court said it provided against material loss of faculties from the use of intoxicants or narcotic drugs, since there was no claim that the defendant was under the influence of the latter. The court did not even intimate as much and his judicial mandate referred only to intoxication. "The charge of the court must be read as a whole * * *, in the same connected way that the judge is supposed to have intended it and the jury to have considered it * * *." State v. Wilson, 176 N.C. 751, 97 S.E. 496. "Even if there is technical error, courts will not reverse where it clearly appears that it is not substantial and could not have affected the result." State v. Davis, 175 N.C. 723, 724, 95 S.E. 48, 50.
When a charge presents the law fairly and clearly to the jury, it will afford no ground for reversing the judgment, though some of the expressions, when standing alone, might be regarded as erroneous. State v. Exum, 138 N.C. 599, 50 S.E. 283.
The defendant could not have been prejudiced by the casual reference to the use of narcotics and, after consideration of the charge as a whole, we find
No error.
MOORE, J., not sitting.